Citation Nr: 1739741	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder, claimed as left knee arthralgia and left knee arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision rendered in June 2009 of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.  

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in October 2010.  He also testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  Transcripts of those hearings are of record.

In March 2014, the Board remanded this matter for additional development. 

In June 2016, the Board denied the appeals for entitlement to service connection for left knee arthralgia and left knee arthritis.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 Order, the Court partially vacated the Board's June 2016 decision and remanded the matter of entitlement to service connection for a left knee disorder for action in compliance with a Joint Motion for Partial Remand (Joint Motion).

In the April 2017 Joint Motion, the parties found that the Board erred by imposing an additional burden on the Veteran when it incorrectly applied the law.  Specifically, the Board was noted to erroneously require the corroboration of evidence when it discussed and analyzed the combat presumption under 38 U.S.C.A. § 1154(b).  It was noted that there was no limitation to the types of evidence that may be used to support a finding that a veteran engaged in combat with the enemy under that statute.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the electronic claims file reveals that further development on the issue of entitlement to service connection for a left knee disorder.

In written statements and hearing transcripts of record, the Veteran has asserted that his left knee was injured in 1970 when he jumped out of a moving truck while under attack in Vietnam.  He has stated that he landed in a hole and was pitched forward, with force, against his left leg.  Although he was in "a good bit of pain for a long time," the Veteran did not seek treatment at the time of left knee injury.  Since that injury, the Veteran reported that he has experienced "bouts of severe left leg/knee pain from having to be on my feet all day on my job."  

During his May 2013 Board hearing, the Veteran provided a further description of his left knee injury.  He stated that when he jumped out of the truck and fell, his left leg bent forward and the ligament tore.  He said he was in pain all night after the injury, but after staying off his leg for a few days, the swelling went down, and he was able to get around.  The Veteran explained that he did not go to sick call when the injury occurred because he was under attack and was out in the field all night.  However, he also did not go to sick call for his knee for the remainder of his time in service.  The Veteran testified that since service, he has experienced flare ups of knee pain and swelling.  The pain worsened over the years, but he did not seek treatment until around 2000.  The Veteran stated that he was told by the physician who performed his knee surgery in 2002 that the knee pain was the result of a very old injury that was continually aggravated thereafter.  The Veteran's spouse also testified that his knee problems began in the 1980s.

Service treatment records did not show any left knee complaints or any findings of arthritis.  The Veteran's service discharge examination report made no reference to knee problems and his lower extremities were marked as normal on clinical evaluation.  In a March 1972 VA examination report, conducted two months after discharge, the Veteran was reported as stating that "other than a hearing loss, he has no knowledge of any medical or disability problems at the present time."  No abnormalities of the Veteran's lower extremities were found on physical evaluation.  Post-service VA and private treatment records in the file revealed the earliest pertinent left knee diagnosis was in 2002.

The Veteran underwent left knee surgery in October 2002.  The private physician noted that the Veteran claimed to have injured his knee in Vietnam and that since that time he had experienced swelling at least once a year.  The physician opined that the Veteran had prepatellar bursitis and a probable torn medial meniscus, which he has had for many years.  After an MRI was conducted, the physician concluded that there was Grade III trochlear groove chondromalacia, a joint effusion, a probable but not absolutely definite tear involving the medial meniscus cartilage, and prepatellar bursal fluid collection.  After the Veteran suffered a major accident in January 2006, he was afforded a VA examination in conjunction with his claims for aid and attendance and pension.  The examiner noted the Veteran's continued allegation that he suffered a knee injury during his service in Vietnam.

In a May 2014 VA examination report, the examiner listed diagnoses of degenerative joint disease of the left knee and post-arthroscopic medial meniscectomy of the left knee.  After reviewing the claims file and examining the Veteran, the examiner noted that the Veteran's service treatment records do not indicate any knee problems or diagnoses and the first post-service evidence of knee problems is dated in 2002.  Based on this review, the VA examiner concluded that it was less likely as not that the Veteran's knee conditions are related to his service.  The examiner cited the lack of objective medical evidence to support the Veteran's claimed knee injury during service.  Moreover, the examiner concluded that if the Veteran had a knee injury with a tear or degenerative joint disease during service, "it would be reasonable to have sought treatment earlier rather than 30 years later."  The examiner also observed that prior medical examinations would have documented the Veteran's knee injury or knee symptoms.

The Board notes that the May 2014 VA examiner appears to have relied, in large part, on an absence of in-service left knee findings in determining that the Veteran's claimed left knee disorder was not related to service.  In light of the cumulative record discussed above, to include the lay evidence of an inservice knee injury, the Board will not proceed with final adjudication of the claim until a competent VA medical opinion is provided, in order to clarify the etiology of the Veteran's claimed left knee disorder on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, evidence of record reflects that the Veteran receives VA medical treatment for his claimed left knee disorder from the Atlanta VA Medical Center (VAMC) and Lawrenceville VA Community Based Outpatient Clinic (CBOC).  As evidence of record only includes treatment records dated up to June 2016 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records pertaining to the Veteran's claimed left knee disorders from Atlanta VAMC and Lawrenceville CBOC for the time period from June 2016 to the present and associate them with the record.

2.  Thereafter, send the electronic claims file to a new examiner (other than the May 2014 VA examiner) with the appropriate expertise for review, and an addendum opinion to clarify the etiology of the Veteran's claimed left knee disorders.  A VA examination should be provided if deemed necessary by the examiner.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the electronic claims file has been reviewed.  The addendum medical opinion and/or examination report should include discussion of the Veteran's medical history as contained in the record.

Based on a review of the evidence of record and with consideration of his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed left knee disorder was causally related to the Veteran's active service, to include his asserted in-service knee injury in 1970.

In so doing, the examiner must discuss and acknowledge the Veteran's competent lay assertions of experiencing left knee symptomatology during and since service, his post-service accident in 2006, and private treatment records dated in 2002 (wherein the physician indicated that the Veteran had a probable torn medial meniscus, which he has had for many years).  For purposes of the requested opinion, the examiner should assume that the Veteran's statements concerning description of the in-service injury are considered credible in this instance.  The examiner should not solely rely on an absence of corroborating in-service treatment records as to the occurrence of the in-service injury (when he jumped out of a truck and landed in a hole hyperextending his left knee), in determining whether the Veteran's current left knee disorder was at least as likely as not (50 percent probability or greater) causally related to his military service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

3.  After the development requested has been completed, the AOJ must review any examination report or medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If any examination or medical opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the August 2014 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

